DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] in view of Jones et al (US 2005/0000957), Keating (US 4502461 and Lai et al. [CN 201019567Y]).
Claim 1, Mitsuo discloses a griddle (griddle #1, fig. 3), comprising: 
a housing (main body #14, fig. 1) that forms a first accommodation space (interior space of the main body #14, fig. 1) having an open top (top portion of the main body #14, fig. 1); 
a heating plate (heating plate #2,102,para 3,18-steel) having a predetermined width and length and seated on the top of the housing (heating plate #2 is placed on the top portion of the main body #1, figs. 3 and 5 ); 
a burner (heater #4) provided in the housing to heat the heating plate (“the heating plate 2 is heated from the back side by the heater#4”, para 20); and 
a temperature sensor module (holder#11 and sensor S assembly as shown in fig 6) provided in the housing and spaced apart from the heating plate (#14) to measure indirectly a temperature (“detecting the temperature of a heating plate with a sensor” para 0010) of the heating plate (#2), wherein the temperature sensor module includes:
a cover (holder #11, fig, 6) that forms a second accommodation space (interior portion housing #32-para 21 copper or material of good thermal conductivity, figs. 6-7) and is provided in the housing and spaced apart from the heating plate (#14); and 
a temperature sensor (sensor S, fig. 6) provided in the housing (#14) having at least a portion accommodated in the second accommodation space (“interior portion housing #32) to measure a temperature of an inside of the cover (“the sensors S sense the temperature of the heating plate 2 via the holders 11 and change their outputs” para. 0026), wherein the cover is formed to have a same heat capacity as the heating plate (6a,b,9,32,39, para 2 iron, 21 predetermined heat 
References are to JP ‘949 translation. Para 30 teaches improvement in detection and reliability and heat transfer.
Claim 6, Mitsuo discloses wherein the temperature sensor module (holder#11 and sensor S assembly as shown in fig 6)   further includes: a holder (#34, figs 5-6) that fixes the temperature sensor to an inside of the housing such that the temperature sensor is maintained at a predetermined height (see at least figs 5-6).  
The claims differ at best in spacing of housing and module/sensor. Indirect measurement follows therefrom.
Jones teaches this in fig 1,4,7,elements 11,70,100,98,99,101,para 14,54,55 where thermal transfer between adjacent heat zones relates to an air gap so that substantially uniform temperature exists.
Keating teaches in col 2 l 33-55 temperature equivalent heat of plate as shown for example in fig 2, col 3 l 40-55.
The advantage is uniform temperature, improved detection, reliability and heat transfer.
Mitsuo is considered to teach a space or gap for air.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary the spacing of housing and module/sensor as taught by Jones and Keating in Matsuo for uniform temperature, improved detection, reliability and heat transfer.
Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).
.



    PNG
    media_image1.png
    787
    539
    media_image1.png
    Greyscale

 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Sung et al. [US 2018/0007949 A1].
Claim 3, Mitsuo discloses wherein the temperature sensor includes a thermistor provided inside the cover and accommodated in the second accommodation space and configured to generate an electrical signal corresponding to a temperature of air in the second accommodation space, but 
However, Sung teaches cooking apparatus comprising “the temperature detector 1030 may include a temperature sensor 1031 configured to detect the temperature of a cooking compartment in which food is heated and output an electrical signal according to the detected temperature. The temperature sensor 1031 may be provided in the cooking compartment and include a thermistor whose electrical resistance varies with temperature” (para 0404).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have included the thermistor of Sung, to the temperature sensor of Mitsuo -Jones-Keating for the purpose of providing to detect the temperature of a cooking compartment and output an electrical signal according to electrical resistance varies with temperature in the compartment.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Sung et al. [US 2018/0007949 A1] and Lai et al. [CN 201019567Y].
Claim 4, Mitsuo discloses the cover and the heating plate, wherein the heating plate is made of steel plate (para. 0003), but doesn’t explicitly disclose wherein the cover is formed of a material capable of matching temperature rise characteristics of the air in the second accommodation space with temperature rise characteristics of the heating plate. 
However, Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).

Claim 5, Mitsuo discloses further including: a display (operation panel #16, fig. 1) configured to display temperature-related information corresponding to the electrical signal generated by the temperature sensor (para. 0017).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Lai et al. [CN 201019567Y].
Claim 7, Mitsuo discloses wherein coupling between the cover and the temperature sensor or coupling between the cover and the holder is performed such that a passage connecting the second accommodation space with an outside of the cover is blocked (figs. 5 and 14 shows that the sensor holder #11 includes 32 is fixed at the lower portion of #31/111 is block, para 0006, 0021).  Mitsuo doesn’t expressly disclose wherein the cover is formed of a material capable of matching temperature rise characteristics of the air in the second accommodation space with temperature rise characteristics of the heating plate.
However, Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature sensor steel shell of 


  32  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Lai et al. [CN 201019567Y] and McColl [US 20190212205 A1].
Claim 8, as above discussed Mitsuo discloses wherein the temperature sensor module includes a fastening plate protruding outward from the temperature sensor, wherein the cover includes a coupler to be coupled with the fastening plate and the holder, wherein33 the coupler includes a step surrounding an exterior of the fastening plate and coupled to the fastening plate, and a plate formed outside the step and coupled to the holder, and the fastening plate is coupled with the step in a space surrounded by the coupler and the holder coupled to each other to block the passage connecting the second accommodation space with the outside of the cover.
Mitsuo doesn’t expressly teach wherein the temperature sensor module includes a fastening plate protruding outward, and wherein33 the coupler includes a step surrounding an exterior of the fastening plate and coupled to the fastening plate, and a plate formed outside the step and coupled to the holder, and the fastening plate is coupled with the step in a space surrounded by the coupler.
McColl teaches sensor mounting assembly comprising “the temperature sensor retaining element or clamp (#514, figs 5-6) has small protrusions (#522, figs 5-6) that grip the temperature sensor (#510, figs. 5-67)” (para. 0066), and wherein “the retaining element (engaging member or 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have included the fastening plate and coupler of McColl, to the temperature sensor module of Mitsuko -Jones-Keating for the purpose of firmly fixing and positioning the temperature sensor to the correct rest position in order to accurately sense the temperature of the surrounding and to avoid false temperature signal that may cause from shaking/movement of the temperature sensor.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949A, attached MT] -Jones-Keating in view of Cerola [US 3, 797, 375] and Lai et al. [CN 201019567Y].
Claim 9, Mitsuo discloses a cooking appliance (griddle #1, fig. 3), comprising:
and a griddle (griddle #1, fig. 3) provided inside, wherein the griddle includes:
a housing (main body #14, fig. 1) that forms a first accommodation space (interior space of the main body #14, fig. 1) having an open top (top portion of the main body #14, fig. 1); 
a heating plate (heating plate #2) having a predetermined width and length and seated on the top of the housing (heating plate #2 is placed on the top portion of the main body #1, figs. 3 and 5 ); 
a burner (heater #4) provided in the housing to heat the heating plate (“the heating plate 2 is heated from the back side by the heater#4”, para 20); and 
a temperature sensor module (holder#11 and sensor S assembly as shown in fig 6) provided in the housing and spaced apart from the heating plate (#14) to measure indirectly a temperature 
a cover (holder #11, fig, 6) that forms a second accommodation space (interior portion housing #32 figs. 6-7) and is provided in the housing and spaced apart from the heating plate (#14); and 
a temperature sensor (sensor S, fig. 6) provided in the housing (#14) having at least a portion accommodated in the second accommodation space (“interior portion housing #32) to measure a temperature of an inside of the cover (“the sensors S sense the temperature of the heating plate 2 via the holders 11 and change their outputs” para. 0026), wherein the cover is formed to have a same heat capacity as the heating plate(6a,b,9,32,39, para 2 iron, 21 predetermined heat capacity, i.e. copper, iron or steel is conventional and implicit-see CN 201019567 for traditional steel shell for a sensor on a griddle, same material same heat capacity) (para 63 of the present specification discloses that the cover and heating plate are the same material without specifying a material except iron for the plate, using steel, iron is conventional in this art area and considered implicit in the reference).  
The claims differ at best in spacing of housing and module/sensor. Indirect measurement follows therefrom.
Jones teaches this in fig 1,4,7,elements 11,70,100,98,99,101,para 14,54,55 where thermal transfer between adjacent heat zones relates to an air gap so that substantially uniform temperature exists.
Keating teaches in col 2 l 33-55 temperature equivalent heat of plate as shown for example in fig 2, col 3 l 40-55.
The advantage is uniform temperature.
Mitsuo is considered to teach a space or gap for air.

Additionally, Mitsuo doesn’t expressly disclose a cooktop case. However, Cerola teaches a cooking stove comprising cooking unit (griddle #14, fig. 1), and coking unit (#12, fig. 1) having top plate (#82, fig. 1).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have added the cooktop of Cerola, to the adjacent side of griddle apparatus of Mitsuo -Jones-Keating for the purpose of providing cooking and grilling multiple foods simultaneously.
Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature sensor steel shell of Lai, to the cover temperature sensor of Mitsuo-Jones-Keating for the purpose of providing an accurate temperature signal by detecting the temperature changes directly from the cover in order to  control the operation of the heating to control the temperature of the griddle (i.e. the temperature sensor senses any temperature changes from the cover since the cover and heating plate made of the same material).
Claims 10-11, Mitsuo discloses the griddle, but Mitsuo doesn’t expressly disclose a cooktop burner provided in the cooktop case, wherein the griddle is provided adjacent to the cooktop burner, and wherein an upper plate is provided on the cooktop case, and wherein the griddle is provided at a side of the upper plate.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have added the cooktop of Cerola, to the adjacent side of griddle apparatus of Mitsuo -Jones-Keating for the purpose of providing cooking and grilling multiple foods simultaneously.
Claim 15, Mitsuo discloses wherein the temperature sensor module (holder#11 and sensor S assembly as shown in fig 6)   further includes: a holder (#34, figs 5-6) that fixes the temperature sensor to an inside of the housing such that the temperature sensor is maintained at a predetermined height (see at least figs 5-6).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT-Jones-Keating] in view of Cerola [US 3, 797, 375] and Sung et al. [US 2018/0007949 A1].
Claim 12, Mitsuo discloses wherein the temperature sensor includes a thermistor provided inside the cover and accommodated in the second accommodation space and configured to generate an electrical signal corresponding to a temperature of air in the second accommodation space, but Mitsuo doesn’t expressly teach the temperature sensor includes a thermistor configured to generate an electrical signal corresponding to a temperature of air.
However, Sung teaches cooking apparatus comprising “the temperature detector 1030 may include a temperature sensor 1031 configured to detect the temperature of a cooking compartment in which food is heated and output an electrical signal according to the detected temperature. The temperature sensor 1031 may be provided in the cooking compartment and include a thermistor whose electrical resistance varies with temperature” (para 0404).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Cerola [US 3, 797, 375] and Sung et al. [US 2018/0007949 A1] and Lai et al. [CN 201019567Y].
Claim 13, Mitsuo discloses the cover and the heating plate, wherein the heating plate is made of steel plate (para. 0003), but doesn’t explicitly disclose wherein the cover is formed of a material capable of matching temperature rise characteristics of the air in the second accommodation space with temperature rise characteristics of the heating plate. 
However, Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective date of the claimed invention to have used the temperature sensor steel shell of Lai, to the cover temperature sensor of Mitsuo -Jones-Keating for the purpose of providing an accurate temperature signal by detecting the temperature changes directly from the cover in order to  control the operation of the heating to control the temperature of the griddle (i.e. the temperature sensor senses any temperature changes from the cover since the cover and heating plate made of the same material). 
Claim 14, Mitsuo discloses further including: a display (operation panel #16, fig. 1) configured to display temperature-related information corresponding to the electrical signal generated by the temperature sensor (para. 0017). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Cerola [US 3, 797, 375] and Lai et al. [CN 201019567Y].
Claim 16, Mitsuo discloses wherein coupling between the cover and the temperature sensor or coupling between the cover and the holder is performed such that a passage connecting the second accommodation space with an outside of the cover is blocked (figs. 5 and 14 shows that the sensor holder #11 includes 32 is fixed at the lower portion of #31/111 is block, para 0006, 0021).  Mitsuo doesn’t expressly disclose wherein the cover is formed of a material capable of matching temperature rise characteristics of the air in the second accommodation space with temperature rise characteristics of the heating plate.
However, Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature sensor steel shell of Lai, to the cover temperature sensor of Mitsuo -Jones-Keating for the purpose of providing an accurate temperature signal by detecting the temperature changes directly from the cover in order to  control the operation of the heating to control the temperature of the griddle (i.e. the temperature sensor senses any temperature changes from the cover since the cover and heating plate made of the same material). 
  32
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of Cerola [US 3, 797, 375] and Lai et al. [CN 201019567Y] and McColl [US 20190212205 A1].
Claim 17, as above discussed Mitsuo discloses wherein the temperature sensor module includes a fastening plate protruding outward from the temperature sensor, wherein the cover includes a coupler to be coupled with the fastening plate and the holder, wherein33 the coupler includes a step surrounding an exterior of the fastening plate and coupled to the fastening plate, and a plate formed outside the step and coupled to the holder, and the fastening plate is coupled with the step in a space surrounded by the coupler and the holder coupled to each other to block the passage connecting the second accommodation space with the outside of the cover.
Mitsuo doesn’t expressly teach wherein the temperature sensor module includes a fastening plate protruding outward, and wherein33 the coupler includes a step surrounding an exterior of the fastening plate and coupled to the fastening plate, and a plate formed outside the step and coupled to the holder, and the fastening plate is coupled with the step in a space surrounded by the coupler.
McColl teaches sensor mounting assembly comprising “the temperature sensor retaining element or clamp (#514, figs 5-6) has small protrusions (#522, figs 5-6) that grip the temperature sensor (#510, figs. 5-67)” (para. 0066), and wherein “the retaining element (engaging member or clamp) 514, may further include two concentric ribs 524 for retaining the temperature sensor 510 perpendicular to the retaining element 514” (para. 0063).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have included the fastening plate and coupler of McColl, to the temperature sensor module of Mitsuo -Jones-Keating for the purpose of firmly fixing and positioning the temperature sensor to the correct rest position in order to accurately sense the temperature of the surrounding and to avoid false temperature signal that may cause from shaking/movement of the temperature sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of McColl [US 20190212205 A1] and Lai et al. [CN 201019567Y].
Claim 18, Mitsuo discloses a cooking appliance, comprising: a body (exterior bod of the griddle #1, fig. 3); and a griddle (griddle #1, fig. 3) provided on the body, wherein the griddle includes: a housing (interior main body #14, fig. 1) forming a first accommodation space (interior space of the main body #14, fig. 1) having an open top (top portion of the main body #14, fig. 1);  a heating plate (heating plate #2)having a predetermined width and length and seated on the top of the housing (heating plate #2 is placed on the top portion of the main body #1, figs. 3 and 5 ); a burner (heater #4) provided in the housing to heat the heating plate (“the heating plate 2 is heated from the back side by the heater#4”, para 20); and a temperature sensor module (holder#11 and sensor S assembly as shown in fig 6) provided in the housing and spaced apart from the heating plate (#14) to measure indirectly a temperature (“detecting the temperature of a heating plate with a sensor” para 0010) of the heating plate (#2), wherein the temperature sensor module includes: a cover (holder #11, fig, 6)that forms a second accommodation space (interior portion housing #32 figs. 6-7) is provided in the housing and spaced apart from the heating plate (interior portion of the #11, fig. 6) and includes a cover plate  (exterior portion of #32) and a step (exterior portion of 32 and 32A, fig 11 ); a temperature sensor (sensor S, fig. 6) provided in the housing (interior portion of the #11, fig. 6) having at least a portion accommodated (see fig. 6) in the second accommodation space (interior portion housing #32 figs. 6-7) to measure a temperature of an inside of the cover (“the sensors S sense the temperature of the heating plate 2 via the holders 11 and change their outputs” para. 0026) and including a fastening plate from which the temperature sensor protrudes; and a holder (#34, figs 5-6)) including an upper plate 
The claims differ at best in spacing of housing and module/sensor. Indirect measurement follows therefrom.
Jones teaches this in fig 1,4,7,elements 11,70,100,98,99,101,para 14,54,55 where thermal transfer between adjacent heat zones relates to an air gap so that substantially uniform temperature exists.
Keating teaches in col 2 l 33-55 temperature equivalent heat of plate as shown for example in fig 2, col 3 l 40-55.
The advantage is uniform temperature.
Mitsuo is considered to teach a space or gap for air.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary the spacing of housing and module/sensor as taught by Jones and Keating in Matsuo for uniform temperature.
Lai teaches temperature detecting mechanism for electric heating kettle comprising temperature sensor probe which is in the steel shell (abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have used the temperature sensor steel shell of 
Additionally, Mitsuo doesn’t disclose a fastening plate wherein the fastening plate is inserted into the step to form a seal between the fastening plate and the step, and the cover plate contacts the upper plate to form a secondary seal to prevent air in the first accommodation space from entering the second accommodation space.
McColl teaches sensor mounting assembly comprising “the temperature sensor retaining element or clamp (#514, figs 5-6) has small protrusions (#522, figs 5-6) that grip the temperature sensor (#510, figs. 5-67)” (para. 0066), and wherein “the retaining element (engaging member or clamp) 514, may further include two concentric ribs 524 for retaining the temperature sensor 510 perpendicular to the retaining element 514” (para. 0063).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have included the fastening plate and coupler of McColl, to the temperature sensor module of Mitsuo -Jones-Keating for the purpose of providing a housing preventing from air coming in to the interior portion and  firmly fixing and positioning the temperature sensor to the correct rest position in order to accurately sense the temperature of the surrounding and to avoid false temperature signal that may cause from shaking/movement of the temperature sensor.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. [JP 09289949 A attached MT] -Jones-Keating in view of McColl [US 20190212205 A1] and Cerola [US 3, 797, 375].
Claims 19-20, Mitsuo discloses the griddle, but Mitsuo doesn’t expressly disclose a cooktop burner provided in the cooktop case, wherein the griddle is provided adjacent to the cooktop burner, and wherein an upper plate is provided on the cooktop case, and wherein the griddle is provided at a side of the upper plate.
However, Cerola teaches a cooking stove comprising cooking unit (griddle #14, fig. 1), and coking unit (#12, fig. 1) having top plate (#82, fig. 1).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention to have added the cooktop of Cerola, to the adjacent side of griddle apparatus of Mitsuo-Jones-Keating for the purpose of providing cooking and grilling multiple foods simultaneously.
Response to Arguments
Applicant's arguments filed 9/29/2020 have been fully considered but they are not persuasive. The same materials are being used for cover and plate by applicant and the applied art and consequently the same heat capacity.
Applicant’s attention is again directed to:
Jones teaches this in fig 1,4,7,elements 11,70,100,98,99,101,para 14,54,55 where thermal transfer between adjacent heat zones relates to an air gap so that substantially uniform temperature exists.
Keating teaches in col 2 l 33-55 temperature equivalent heat of plate as shown for example in fig 2, col 3 l 40-55.

Applicant’s remarks are solely directed to independent claims and are argued as a group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761